          Case 4:82-cv-00866-DPM Document 5617 Filed 06/01/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                           PLAINTIFF

V.                                    NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                                    DEFENDANTS

EMILY MCCLENDON, ET AL.                                                         INTERVENORS


                 PULASKI COUNTY SPECIAL SCHOOL DISTRICT’S
           MOTION IN LIMINE REGARDING UNITARY AREAS IN DISCIPLINE

          Pulaski County Special School District (“PCSSD”) hereby submits this Motion in Limine

Regarding Unitary Areas in Discipline (the “Motion”) and states as follows:

          1.     PCSSD has yet to be declared completely unitary in the area of discipline. Section

F of Plan 2000 pertains to discipline and contains subsections F(1) through F(6).

          2.     In 2011, Judge Brian S. Miller made findings of substantial compliance with

sections F(2) and F(6). See Dkt. No. 4507 at 63.

          3.     In 2008, the Office of Desegregation Monitoring (“ODM”) reported to the Court

that PCSSD had met its obligations under sections F(2), F(4), and F(5). See Dkt. No. 5531 at 2.

          4.     On October 18, 2019, court-appointed expert Margie Powell’s report to the Court

concerning discipline at PCSSD reiterated that in 2008 ODM had found PCSSD compliant with

sections F(2), F(4), and F(5). See Dkt. No. 5531 at 2. As a result of ODM’s 2008 finding, Ms.

Powell did not report on those subsections to the parties or to the Court in her 2019 discipline

report.

          5.     Accordingly, because PCSSD has been declared compliant with subsections F(2),

F(4), F(5), and F(6) of Plan 2000, PCSSD respectfully requests that the Court not require the

                                                 1
        Case 4:82-cv-00866-DPM Document 5617 Filed 06/01/20 Page 2 of 2



presentation of evidence, testimony, or proof regarding these subsections, and not allow

Intervenors to include any part of these issues in their case.

       WHEREFORE, Pulaski County Special School District respectfully requests that this

Court grant this Motion in Limine Regarding Unitary Areas in Discipline and issue an order

precluding the presentation by any party of evidence, testimony, or proof regarding subsections

F(2), F(4), F(5), and F(6) of Plan 2000.



                                               Respectfully submitted,


                                               Amanda G. Orcutt (2019102)
                                               M. Samuel Jones III (76060)
                                               Devin R. Bates (2016184)
                                               MITCHELL, WILLIAMS, SELIG,
                                                 GATES & WOODYARD, P.L.L.C.
                                               425 West Capitol Avenue, Suite 1800
                                               Little Rock, Arkansas 72201
                                               Telephone: (501) 688-8800
                                               Facsimile: (501) 688-8807
                                               E-mail: aorcutt@mwlaw.com
                                                        sjones@mwlaw.com
                                                        dbates@mwlaw.com



                                               Attorneys for Pulaski County Special School
                                               District

Dated: June 1, 2020




                                                  2
